Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 1 of 16




                    EXHIBIT A
    Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 2 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SM KIDS, LLC, as successor-in-interest to
 STELOR PRODUCTIONS, LLC,
                                                         Case No. 18 Civ. 2637 (LGS) (SDA)
                              Plaintiff,

                - against -                              PLAINTIFF SM KIDS, LLC’S
                                                         OBJECTIONS AND RESPONSES
 GOOGLE LLC, ALPHABET INC., XXVI                         TO DEFENDANTS’ RULE 30(b)(6)
 HOLDINGS, INC., and JOHN AND/OR JANE                    NOTICE OF SM KIDS, LLC
 DOES 1-100, Inclusive,

                              Defendants.


       Pursuant to Rules 26 and 30 of the Federal Rules of Civil Procedure and the

corresponding Local Civil Rules of the United States District Court for the Southern District of

New York, Plaintiff SM Kids, LLC (“SM Kids or Plaintiff”) hereby responds and objects to the

Rule 30(b)(6) Notice to Take Deposition of SM Kids dated January 4, 2021 (the “Notice”)

served by Defendants Google LLC, Alphabet Inc., and XXVI Holdings, Inc. (“Defendants”) as

follows:

                                     GENERAL OBJECTIONS

       Plaintiff objects generally to the Notice, including the “Definitions,” on the following

grounds, and Plaintiff’s responses to each topic incorporate, and are to be read in light of, these

General Objections:

       1.      Plaintiff objects to the Rule 30(b)(6) deposition as untimely on that grounds that it

was noticed after the parties negotiated a full deposition schedule that the parties submitted for

the Court’s approval, and which the Court approved.

       2.      Plaintiff objects to the Rule 30(b)(6) deposition on the grounds that it is

unreasonably cumulative and duplicative of deposition testimony taken in this case, including the
    Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 3 of 16




two depositions Google has taken or will take of SM Kids’ operating member, Mr. Stephen

Garchik, on August 2, 2018 and January 22, 2021. Plaintiff further objects to the Rule 30(b)(6)

deposition on the grounds that it is unreasonably cumulative and duplicative of the deposition

testimony taken in this case of each of SM Kids, LLC’s primary employees, agents, and

consultants, including the depositions of Tammy DePaolis, David Evans, Matthew Mazer,

Michael Cohen, Bobby Friedman, Allan Cohen, and Jared Lader scheduled for throughout

January 2021. See In re Zyprexa Prod. Liab. Litig., No. 04-MD-1596 (JBW), 2009 WL

10695150, at *4 (E.D.N.Y. May 4, 2009) (finding that highly relevant transcripts from another

case should be designated as 30(b)(6) testimony and that the court would not allow “duplicative

depositions [that] retread ground already covered”); Powers v. Mem'l Sloan Kettering Cancer

Ctr., No. 20 CIV. 2625 (LGS), 2020 WL 6712192, at *2 (S.D.N.Y. Nov. 16, 2020) (quashing

portions of 30(b)(6) deposition where information could be obtained from “depositions of other

fact witnesses; and is unreasonably cumulative and not proportional to the needs of this case”);

United States v. Niagara Cty., N.Y., No. 13-CV-503S SR, 2015 WL 6554713, at *4 (W.D.N.Y.

Oct. 29, 2015) (denying motion to compel 30(b)(6) witness to testify regarding affirmative

defenses that were purely legal and denying additional 30(b)(6) witness where factual defenses

were addressed by a different 30(b)(6) witness).

       3.      Plaintiff objects to the Rule 30(b)(6) deposition as unreasonably burdensome and

disproportionate to the needs of this case. For the above-stated reasons, Plaintiff will not

produce a Rule 30(b)(6) witness on behalf of SM Kids, LLC.

       4.      These General Objections are incorporated by reference into each and every

response below.




                                                   2
    Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 4 of 16




                             SPECIFIC OBJECTIONS
                      AND RESPONSES TO DEPOSITION TOPICS

TOPIC NO. 1:

       The basis for SM Kids’ allegation that it is the successor-in-interest to Stelor

Productions’ rights in the Settlement Agreement, including but not limited to the assignment

or assumption of rights from Stelor Productions to any intermediary person or entity from

December 2008 to the present.

RESPONSE NO. 1:

       Subject to the General Objections, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids objects on the grounds that this topic is cumulative and

duplicative of the deposition Google took of SM Kids’ operating member, Mr. Stephen Garchik,

on August 2, 2018. Mr. Garchik has already testified on this topic in this case. Plaintiff further

objects because this topic is cumulative and duplicative of the deposition Google will take of Mr.

Stephen Garchik on January 22, 2021. Plaintiff also objects because SM Kids, LLC, as a

company formed in 2018, cannot be imposed with knowledge of the actions of other entities or

persons prior to its formation, including Stelor Productions LLC. Subject to the foregoing, if the

Court requires SM Kids to produce a witness in response to the Notice, SM Kids will present a

witness only with knowledge of information known or reasonably available to SM Kids.

TOPIC NO. 2:

       The basis for SM Kids’ allegation that it is the owner of the GOOGLES

trademark, tradename, domain name, and website, including but not limited to the following:

(a) the assignment of these rights or assumption of rights from Stelor Productions to any

intermediary person or entity from December 2008 to the present, as well as (b) the persons




                                                 3
    Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 5 of 16




or entities who held those rights from December 2008 to the present and when they held

those rights.

RESPONSE NO. 2:

       Subject to the General Objections, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids objects on the grounds that this topic is cumulative and

duplicative of the deposition Google took of SM Kids, LLC’s managing member, Mr. Stephen

Garchik, on August 2, 2018. Mr. Garchik has already testified on this topic in this case. Plaintiff

further objects because this topic is cumulative and duplicative of the deposition Google will

take of Mr. Stephen Garchik on January 22, 2021. Plaintiff also objects because SM Kids, LLC,

as a company formed in 2018, cannot be imposed with knowledge of the actions of other entities

or persons prior to its formation, including Stelor Productions LLC. Subject to the foregoing, if

the Court requires SM Kids to produce a witness in response to the Notice, SM Kids will present

a witness only with knowledge of information known or reasonably available to SM Kids.

TOPIC NO. 3:

       Stelor’s “present business” as of December 2008.

RESPONSE NO. 3:

       Subject to the General Objections, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids objects on the grounds that SM Kids, LLC, as a company

formed in 2018, cannot be imposed with knowledge of the actions of other entities or persons

prior to its formation, including Stelor Productions LLC. The question of what constitutes

Stelor’s “present business” in December 2008 is a question of fact. Subject to the foregoing, if

the Court requires SM Kids to produce a witness in response to the Notice, SM Kids will present

a witness only with knowledge of information known or reasonably available to SM Kids.



                                                4
    Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 6 of 16




TOPIC NO. 4:

       Evidence of confusion between Google’s products or services and Stelor’s “present

business” as of December 2008.

RESPONSE NO. 4:

       Subject to the General Objections, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids objects on the grounds that SM Kids, LLC, as a company

formed in 2018, cannot be imposed with knowledge of the actions of other entities or persons

prior to its formation, including Stelor Productions LLC and consumers, between December

2008 and 2018. Subject to the foregoing, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids will present a witness only with knowledge of information

known or reasonably available to SM Kids.

TOPIC NO. 5:

       Evidence of confusion between Google’s products or services and Stelor’s “present

business” (or the present business of SM Kids or that of its predecessors-in-interest) at any time.

RESPONSE NO. 5:

       Subject to the General Objections, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids objects on the grounds that SM Kids, LLC, as a company

formed in 2018, cannot be imposed with knowledge of the actions of other entities or persons

prior to its formation, including Stelor Productions LLC and consumers, between December

2008 and 2018. Subject to the foregoing, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids will present a witness only with knowledge of information

known or reasonably available to SM Kids.




                                                 5
    Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 7 of 16




TOPIC NO. 6:

        The basis for SM Kids’ allegation that Google Play, YouTube Kids, Toontastic, Camp

Google, Project Bloks, or Google Kids Space is “likely to create confusion in connection with

Stelor’s present business” as of December 2008 or the present business of SM Kids or its

predecessors-in-interest at any time from 2008 to the present.

RESPONSE NO. 6:

        Subject to the General Objections, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids objects on the grounds that SM Kids, LLC, as a company

formed in 2018, cannot be imposed with knowledge of the actions of other entities or persons

prior to its formation, including Stelor Productions LLC and consumers, between December

2008 and 2018. SM Kids also object to this request to the extent that it is in the nature of a

contention interrogatory. SM Kids is only obligated to present a witness with knowledge of facts

underlying its allegations, not its contentions or legal theories. See JPMorgan Chase Bank v.

Liberty Mut. Ins. Co., 209 F.R.D. 361, 362 (S.D.N.Y. 2002) (“depositions, including 30(b)(6)

depositions, are designed to discover facts, not contentions or legal theories, which, to the extent

discoverable at all prior to trial, must be discovered by other means”). Subject to the foregoing,

if the Court requires SM Kids to produce a witness in response to the Notice, SM Kids will

present a witness only with knowledge of information known or reasonably available to SM

Kids.

TOPIC NO. 7:

        The use of the GOOGLES mark by SM Kids (or its predecessors-in-interest) from 2008

to the present.




                                                 6
    Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 8 of 16




RESPONSE NO. 7:

       Subject to the General Objections, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids objects on the grounds that this topic is cumulative and

duplicative of the deposition Google took of SM Kids’ operating member, Mr. Stephen Garchik,

on August 2, 2018. Mr. Garchik has already testified on this topic in this case. Plaintiff further

objects because this topic is cumulative and duplicative of the deposition Google will take of Mr.

Stephen Garchik on January 22, 2021. SM Kids objects on the grounds that SM Kids, LLC, as a

company formed in 2018, cannot be imposed with knowledge of the actions of other entities or

persons prior to its formation, including Stelor Productions LLC, between December 2008 and

2018. Subject to the foregoing, if the Court requires SM Kids to produce a witness in response

to the Notice, SM Kids will present a witness only with knowledge of information known or

reasonably available to SM Kids.

       TOPIC NO. 8:

       Revenue from the use of the GOOGLES mark by SM Kids (or its predecessors-in-

interest) from 2008 to the present.

RESPONSE NO. 8:

       Subject to the General Objections, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids objects on the grounds that this topic is cumulative and

duplicative of the deposition Google took of SM Kids’ operating member, Mr. Stephen Garchik,

on August 2, 2018. Mr. Garchik has already testified on this topic in this case. Plaintiff further

objects because this topic is cumulative and duplicative of the deposition Google will take of Mr.

Stephen Garchik on January 22, 2021. SM Kids objects on the grounds that SM Kids, LLC, as a

company formed in 2018, cannot be imposed with knowledge of the actions of other entities or


                                                 7
    Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 9 of 16




persons prior to its formation, including Stelor Productions LLC, between December 2008 and

2018. Subject to the foregoing, if the Court requires SM Kids to produce a witness in response

to the Notice, SM Kids will present a witness only with knowledge of information known or

reasonably available to SM Kids.

TOPIC NO. 9:

       When SM Kids or its predecessors-in-interest under the Settlement Agreement became

aware of the existence of Google Play, YouTube Kids, Toontastic, Camp Google, Project Bloks,

and Google Kids Space.

RESPONSE NO. 9:

       Subject to the General Objections, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids objects on the grounds that this topic is cumulative and

duplicative of the deposition Google took of SM Kids’ operating member, Mr. Stephen Garchik,

on August 2, 2018. Mr. Garchik has already testified on this topic in this case. Plaintiff further

objects because this topic is cumulative and duplicative of the deposition Google will take of Mr.

Stephen Garchik on January 22, 2021. SM Kids also objects on the grounds that SM Kids, LLC,

as a company formed in 2018, cannot be imposed with knowledge of the actions of other entities

or persons prior to its formation, including Stelor Productions LLC, between December 2008

and 2018. SM Kids also objects on the grounds that the topic is irrelevant. SM Kids will not

present a witness respecting this topic.

TOPIC NO. 10:

       The investments that would have been made in SM Kids (or its predecessors-interest) but

for the breach of the Settlement Agreement, including but not limited to the parties that would

have made the investments and when.


                                                 8
   Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 10 of 16




RESPONSE NO. 10:

       Subject to the General Objections, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids objects on the grounds that this topic is cumulative and

duplicative of the deposition Google took of SM Kids’ operating member, Mr. Stephen Garchik,

on August 2, 2018. Mr. Garchik has already testified on this topic in this case. Plaintiff further

objects because this topic is cumulative and duplicative of the deposition Google will take of Mr.

Stephen Garchik on January 22, 2021, Mr. Robert Friedman on January 18, 2021, and Mr. Allan

Cohen on a date to be determined. SM Kids also objects on the grounds that SM Kids, LLC, as a

company formed in 2018, cannot be imposed with knowledge of the actions of other entities or

persons prior to its formation, including Stelor Productions LLC, between December 2008 and

2018. Subject to the foregoing, if the Court requires SM Kids to produce a witness in response

to the Notice, SM Kids will present a witness only with knowledge of information known or

reasonably available to SM Kids.

TOPIC NO. 11:

       The lost profits that SM Kids (or its predecessors-in-interest) would have made but for

the breach of the Settlement Agreement, including but not limited to the specific goods and

services that would have generated those lost profits and when.

RESPONSE NO. 11:

       Subject to the General Objections, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids objects on the grounds that this topic is cumulative and

duplicative of the deposition Google took of SM Kids’ operating member, Mr. Stephen Garchik,

on August 2, 2018. Mr. Garchik has already testified on this topic in this case. Plaintiff further

objects because this topic is cumulative and duplicative of the deposition Google will take of Mr.


                                                 9
   Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 11 of 16




Stephen Garchik on January 22, 2021, Mr. Robert Friedman on January 18, 2021, and Mr. Allan

Cohen on a date to be determined. SM Kids also objects on the grounds that SM Kids, LLC, as a

company formed in 2018, cannot be imposed with knowledge of the actions of other entities or

persons prior to its formation, including Stelor Productions LLC, between December 2008 and

2018. SM Kids also object to this request to the extent that it is in the nature of a contention

interrogatory. SM Kids is only obligated to present a witness with knowledge of facts

underlying its allegations, not its contentions or legal theories. See JPMorgan Chase Bank v.

Liberty Mut. Ins. Co., 209 F.R.D. 361, 362 (S.D.N.Y. 2002) (“depositions, including 30(b)(6)

depositions, are designed to discover facts, not contentions or legal theories, which, to the extent

discoverable at all prior to trial, must be discovered by other means”).

       SM Kids further objects because the topic seeks information related to SM Kids’ expert

witness, whose opinion is not yet due in this matter. See, e.g., SmithKline Beecham Corp. v.

Apotex Corp., No. 00-CV-1393, 2004 WL 739959, at *1–3 (E.D. Pa. Mar. 23, 2004) (allowing

party to respond to questions that call for legal contentions and expert testimony through

interrogatory rather than through 30(b)(6) testimony). SM Kids also objects Google’s attempt to

use the Notice to obtain expert opinion before expert reports are due. See, e.g., King Pharm.,

Inc. v. Eon Labs, Inc., No. 04-CV-5540(DGT), 2008 WL 5111005, at *1 (E.D.N.Y. Dec. 4,

2008) (court held that if party “was willing to stipulate that it would rely only on expert

testimony on a topic, it need not produce a Rule 30(b)(6) witness on that topic”).

       SM Kids will not present a fact witness respecting this topic.

TOPIC NO. 12:

       The harm (including any non-economic harm) that SM Kids (or its predecessors-in-

interest) allegedly suffered as a result of any breach of the Settlement Agreement.



                                                 10
   Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 12 of 16




RESPONSE NO. 12:

       Subject to the General Objections, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids objects on the grounds the terms “harm” and “non-economic

harm” are vague and confusing or that they are legal terms of art. SM Kids also objections on

the grounds that this topic is cumulative and duplicative of the deposition Google took of SM

Kids’ operating member, Mr. Stephen Garchik, on August 2, 2018. Mr. Garchik has already

testified on this topic in this case. Plaintiff further objects because this topic is cumulative and

duplicative of the deposition Google will take of Mr. Stephen Garchik on January 22, 2021, Mr.

Robert Friedman on January 18, 2021, and Mr. Allan Cohen on a date to be determined. SM

Kids also objects on the grounds that SM Kids, LLC, as a company formed in 2018, cannot be

imposed with knowledge of the actions of other entities or persons prior to its formation,

including Stelor Productions LLC, between December 2008 and 2018.

        SM Kids also object to this request to the extent that it is in the nature of a contention

interrogatory. SM Kids is only obligated to present a witness with knowledge of facts

underlying its allegations, not its contentions or legal theories. See JPMorgan Chase Bank v.

Liberty Mut. Ins. Co., 209 F.R.D. 361, 362 (S.D.N.Y. 2002) (“depositions, including 30(b)(6)

depositions, are designed to discover facts, not contentions or legal theories, which, to the extent

discoverable at all prior to trial, must be discovered by other means”).

       SM Kids further objects because the topic seeks information related to SM Kids’ expert

witness, whose opinion is not yet due in this matter. See, e.g., SmithKline Beecham Corp. v.

Apotex Corp., No. 00-CV-1393, 2004 WL 739959, at *1–3 (E.D. Pa. Mar. 23, 2004) (allowing

party to respond to questions that call for legal contentions and expert testimony through

interrogatory rather than through 30(b)(6) testimony). SM Kids also objects Google’s attempt to



                                                  11
   Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 13 of 16




use the Notice to obtain expert opinion before expert reports are due. See, e.g., King Pharm.,

Inc. v. Eon Labs, Inc., No. 04-CV-5540(DGT), 2008 WL 5111005, at *1 (E.D.N.Y. Dec. 4,

2008) (court held that if party “was willing to stipulate that it would rely only on expert

testimony on a topic, it need not produce a Rule 30(b)(6) witness on that topic”).

       SM Kids will not present a fact witness respecting this topic.

TOPIC NO. 13:

       The damages that SM Kids (or its predecessors-in-interest) incurred as a result of the

conduct alleged in paragraph 48 of the Complaint relating to the Google search engine.

RESPONSE NO. 13:

       Subject to the General Objections, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids objects on the grounds that this topic is cumulative and

duplicative of the deposition Google took of SM Kids’ operating member, Mr. Stephen Garchik,

on August 2, 2018. Mr. Garchik has already testified on this topic in this case. Plaintiff further

objects because this topic is cumulative and duplicative of the deposition Google will take of Mr.

Stephen Garchik on January 22, 2021, Mr. Robert Friedman on January 18, 2021, and Mr. Allan

Cohen on a date to be determined. SM Kids also objects on the grounds that SM Kids, LLC, as a

company formed in 2018, cannot be imposed with knowledge of the actions of other entities or

persons prior to its formation, including Stelor Productions LLC, between December 2008 and

2018. SM Kids also object to this request to the extent that it is in the nature of a contention

interrogatory. SM Kids is only obligated to present a witness with knowledge of facts

underlying its allegations, not its contentions or legal theories. See JPMorgan Chase Bank v.

Liberty Mut. Ins. Co., 209 F.R.D. 361, 362 (S.D.N.Y. 2002) (“depositions, including 30(b)(6)




                                                 12
   Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 14 of 16




depositions, are designed to discover facts, not contentions or legal theories, which, to the extent

discoverable at all prior to trial, must be discovered by other means”).

       SM Kids further objects because the topic seeks information related to SM Kids’ expert

witness, whose opinion is not yet due in this matter. See, e.g., SmithKline Beecham Corp. v.

Apotex Corp., No. 00-CV-1393, 2004 WL 739959, at *1–3 (E.D. Pa. Mar. 23, 2004) (allowing

party to respond to questions that call for legal contentions and expert testimony through

interrogatory rather than through 30(b)(6) testimony). SM Kids also objects Google’s attempt to

use the Notice to obtain expert opinion before expert reports are due. See, e.g., King Pharm.,

Inc. v. Eon Labs, Inc., No. 04-CV-5540(DGT), 2008 WL 5111005, at *1 (E.D.N.Y. Dec. 4,

2008) (court held that if party “was willing to stipulate that it would rely only on expert

testimony on a topic, it need not produce a Rule 30(b)(6) witness on that topic”).

       SM Kids will not present a fact witness respecting this topic.

TOPIC NO. 14:

       The basis for SM Kids’ allegation that it has incurred damages in the amount of $25

million.

RESPONSE NO. 14:

       Subject to the General Objections, if the Court requires SM Kids to produce a witness in

response to the Notice, SM Kids objects on the grounds that this topic is cumulative and

duplicative of the deposition Google took of SM Kids’ operating member, Mr. Stephen Garchik,

on August 2, 2018. Mr. Garchik has already testified on this topic in this case. Plaintiff further

objects because this topic is cumulative and duplicative of the deposition Google will take of Mr.

Stephen Garchik on January 22, 2021, Mr. Robert Friedman on January 18, 2021, and Mr. Allan

Cohen on a date to be determined. SM Kids also objects on the grounds that SM Kids, LLC, as a


                                                 13
   Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 15 of 16




company formed in 2018, cannot be imposed with knowledge of the actions of other entities or

persons prior to its formation, including Stelor Productions LLC, between December 2008 and

2018. SM Kids also object to this request to the extent that it is in the nature of a contention

interrogatory. SM Kids is only obligated to present a witness with knowledge of facts

underlying its allegations, not its contentions or legal theories. See JPMorgan Chase Bank v.

Liberty Mut. Ins. Co., 209 F.R.D. 361, 362 (S.D.N.Y. 2002) (“depositions, including 30(b)(6)

depositions, are designed to discover facts, not contentions or legal theories, which, to the extent

discoverable at all prior to trial, must be discovered by other means”).

       SM Kids further objects because the topic seeks information related to SM Kids’ expert

witness, whose opinion is not yet due in this matter. See, e.g., SmithKline Beecham Corp. v.

Apotex Corp., No. 00-CV-1393, 2004 WL 739959, at *1–3 (E.D. Pa. Mar. 23, 2004) (allowing

party to respond to questions that call for legal contentions and expert testimony through

interrogatory rather than through 30(b)(6) testimony). SM Kids also objects Google’s attempt to

use the Notice to obtain expert opinion before expert reports are due. See, e.g., King Pharm.,

Inc. v. Eon Labs, Inc., No. 04-CV-5540(DGT), 2008 WL 5111005, at *1 (E.D.N.Y. Dec. 4,

2008) (court held that if party “was willing to stipulate that it would rely only on expert

testimony on a topic, it need not produce a Rule 30(b)(6) witness on that topic”).

       SM Kids will not present a fact witness respecting this topic.


Dated: New York, New York                     DAVIS WRIGHT TREMAINE LLP
       January 11, 2020
                                              By: s/ John M. Magliery
                                                  John M. Magliery
                                                  Geoffrey S. Brounell
                                              1251 Avenue of the Americas, 21st Floor
                                              New York, NY 10020-1104
                                              Tel: (212) 489-8230



                                                 14
  Case 1:18-cv-02637-LGS-SDA Document 178-1 Filed 01/27/21 Page 16 of 16




                                    Fax: (212) 489-8340
                                    johmmagliery@dwt.com
                                    geoffreybrounell@dwt.com

                                    Attorneys for Plaintiff

TO:   Ian Shapiro, Esq.
      Brendan Hughes, Esq.
      COOLEY LLP
      1114 Avenue of the Americas
      New York, NY 10036-7798
      ishapiro@cooley.com
      bhughes@cooley.com

      Attorneys for Defendant




                                      15
